Citation Nr: 0725893	
Decision Date: 08/20/07    Archive Date: 08/29/07	

DOCKET NO.  05-38 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty from July 1980 to June 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon.  The case is now ready for 
appellate review. 


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  No acquired psychiatric disorder was documented in 
service, and the only competent clinical opinion on file is 
against a finding that the veteran has any acquired 
psychiatric disorder at present which is attributable to any 
incident, injury or disease of active military duty.  


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 4.9 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

The veteran was provided formal VCAA notice in July 2003, 
prior to the issuance of the adverse rating decision now on 
appeal from October 2004.  This notice informed him of the 
evidence necessary to substantiate his claim, the evidence he 
was responsible to submit, the evidence VA would collect on 
his behalf, and advised he submit any relevant evidence in 
his possession.  The service medical and service personnel 
records were collected for review, as were records of the 
veteran's private and VA outpatient treatment.  Additionally, 
the veteran was provided a VA psychiatric examination which 
included a review of the claims folder consistent VCAA at 
38 U.S.C.A. § 5103A(d).  The veteran does not argue and the 
evidence on file does not suggest that there remains any 
additional relevant evidence outstanding which has not been 
collected.  VCAA is satisfied.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
psychoses, which are shown to have become manifest to a 
compensable degree within one year after service separation.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

Personality disorders and mental deficiency as such are not 
diseases or injuries for VA disability compensation purposes.  
38 C.F.R. §§ 3.303(c), 4.9.

Analysis:  The service medical records reveal the veteran was 
found to be psychiatrically normal at the time of enlistment 
examination in February 1980.  The remainder of the service 
medical records contain no complaints, findings, treatment, 
or diagnosis for an acquired psychiatric disorder of any 
kind.  The service personnel records show that the veteran 
was punished under article 15, UCMJ, for several unauthorized 
absences from duty, and that he subsequently applied for 
military separation on the basis of being a conscientious 
objector to military service.

As part of the standard requirements for processing a 
conscientious objector application, the veteran was referred 
for a psychiatric evaluation.  The report of evaluation 
revealed the veteran to be alert, cooperative, coherent, 
goal-directed, and with no evidence of primary affective, 
psychoneurotic or thought disorder.  The veteran reported 
having trouble seeing the military way of life, and 
difficulty getting along with his peers.  He was presently 
facing a court-martial because of an unauthorized absence 
from his duties and missing a ship's movement.  The veteran 
reported the only reason he joined the Navy was because he 
was "depressed" (quotes in original) when he separated from 
his girl friend prior to enlistment.  He reported a happy 
home life with a normal childhood through high school with 
nothing unusual.  The finding from this examination was that 
"there is no significant evidence to warrant a psychiatric 
diagnosis."  The veteran's conscientious objector application 
was subsequently approved and the veteran was separated from 
service with a general, under honorable conditions, discharge 
based on previous disciplinary infractions unrelated to his 
conscientious objector application.  

The veteran filed his current claim for an acquired 
psychiatric disorder related to military service in July 
2003, 22 years after he was separated from service.  In 
written statements, he has argued that he had a preexisting 
anxiety or panic disorder from a poor childhood with both 
physical and sexual abuse which was aggravated during service 
when he was asked to report known drug users aboard ship, and 
his compliance with this order resulted in fellow service 
members making threats toward him as a result.  

VA outpatient treatment records, commencing in 2002, note 
treatment for various problems, including complaints of 
problems with depression for many years since age 11 to 12 
years old.  Various VA outpatient treatment records include 
diagnoses of major depression, recurrent, dysthymia, 
obsessive-compulsive disorder, and 
attention-deficit/hyperactivity disorder.  One of these 
records specifically notes no PTSD symptomatology.  Noted on 
another occasion was underlying chronic mood disorder - 
unipolar type.

Private evaluation records created in connection with the 
veteran's probation and required counseling from a civil 
conviction includes principal complaints about a poor 
childhood and unstable family life.  The diagnoses here were 
depressive disorder not otherwise specified, and 
exhibitionism.

In August 2004, the veteran was referred for VA psychiatric 
examination.  The VA doctor had access to and reviewed the 
veteran's claims folder.  The doctor took a contemporaneous 
history from the veteran which is discussed in detail.  The 
veteran reported beginning to drink alcohol at age 16, and 
said he was having problems with mood changes and personality 
changes, as well as angry and aggressive behavior.  He began 
smoking marihuana at age 16, and was still actively smoking 
marihuana on a daily basis.  He had used amphetamines, 
cocaine, mushrooms, methamphetamine and LSD in the past.  He 
reported being arrested for indecent exposure in 2003 for 
which he remained on a five-year probation.

The VA doctor included a discussion of the veteran's mental 
health history.  He noted the psychiatric examination during 
service in 1981, which was required as part of the veteran's 
conscientious objector application.  He noted the absence of 
any psychiatric diagnosis at that time.  In January 2003, the 
veteran was evaluated by a psychiatrist at Jackson County 
Mental Health, and given a diagnosis of dysthymic disorder, 
chronic PTSD, rule out psychotic disorder not otherwise 
specified.  He could not give examples of intense fear to the 
point of "panic," and used the term because he had been told 
that he had a panic disorder.  The veteran was evaluated by 
another private psychiatrist in March 2003, which resulted in 
a diagnosis of major depressive disorder, recurrent; 
dysthymia; obsessive-compulsive disorder, and attention 
deficit hyperactivity disorder.  

Upon current examination, the VA doctor found the veteran to 
be oriented to person, place, time, and circumstance.  He was 
cooperative, alert, and calm, with speech which was normal, 
and a mood which was normal.  He had a full range of affect 
which was congruent with his mood, and there was no problem 
with his thought process.  His thought content was 
characterized by low motivation for employment, low self-
esteem, and resentment toward his parents, family and 
authority.  Judgment and insight were fair.  Psychological 
testing suggested intellectual functioning was within the 
average range.  A portion of the Minnesota Multiphasic 
Testing provided an invalid profile due to excessive over-
reporting of symptoms in the context of a disability 
examination.  

The VA psychiatrist's diagnoses for Axis I were malingering, 
continuous cannabis dependence, exhibitionism and 
paraphernalia, dysthymic disorder, and alcohol and 
polysubstance dependence reported in remission.  For Axis II, 
the VA psychiatrist diagnosed antisocial personality 
disorder.  The VA doctor stated that the veteran did not 
suffer from a panic disorder.  He had a serious problem with 
substance dependence and an antisocial personality disorder.  
The doctor found the veteran's credibility as an historian to 
be in question in view of the contradictory stories he had 
told over the years.  There was no consistency in the 
psychiatric diagnoses he had received over the years, 
"because his stories change."  His MMIP-2 was invalid due to 
intentional exaggeration of symptoms in his attempt to obtain 
a VA service-connected disability.  He had failed to sustain 
gainful employment, and was not motivated to do so now.  
Instead, he was seeking both VA and Social Security 
disability benefits.  The doctor concluded that none of the 
disorders which he had diagnosed were due to or aggravated by 
the veteran's active military service.  

A clear preponderance of the evidence on file is against a 
finding that the veteran has any acquired psychiatric 
disorder either incurred during or aggravated by active 
military service.  The veteran was found to be 
psychiatrically normal at enlistment, and there is an absence 
of any evidence of an acquired psychiatric disorder at any 
time during service.  The only psychiatric examination 
provided during service, not for behavior or emotional 
problems or other psychiatric reasons, but in conjunction 
with a conscientious objector application, found the veteran 
to be psychiatrically normal.  

The veteran has received a variety of psychiatric diagnoses 
commencing some 20 years after he was separated from service 
which vary according to the symptoms he has reported at 
individual examinations.  The only competent clinical opinion 
on file is against the veteran's claim that he has an 
acquired psychiatric disorder which was either incurred 
during or aggravated by military service.  The VA examiner 
found the veteran to principally be affected by substance use 
and an antisocial personality disorder, neither of which are 
recognized as primary disabilities for VA compensation 
purposes.  The VA psychiatrist found, and the Board concurs, 
that the veteran has demonstrated a lack of credibility in 
the significant inconsistency contained within various 
reports he has made to various clinicians over the years.  
The only psychiatric opinion on file, provided after a 
longitudinal review of all known clinical evidence, is that 
the veteran has no acquired psychiatric disorder which is 
attributable to military service.  There is no competent 
clinical opinion to the contrary.  The veteran himself is 
certainly competent to provide a recitation of  his own 
symptoms before, during and after military service, but he 
certainly lacks the requisite medical expertise to provide a 
competent clinical opinion that an acquired psychiatric 
disorder at present is attributable to any incident, injury 
or disease or active military service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied.  


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


